Citation Nr: 0600830	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for ostepenia and mild 
degenerative joint disease of the right knee and 
patellofemoral syndrome (claimed as right knee condition).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an increased evaluation for service-
connected left index finger currently evaluated as zero 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
July 1970.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2002 rating decision by the 
San Juan, Puerto Rico Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for hearing loss and 
a right knee injury and evaluated the veteran's service-
connected left index finger as 0 percent disabling.

The Board observes that the RO used the term "audition 
condition" to describe what appears to be the veteran's 
claimed hearing loss disorder.  Other than the veteran's use 
of the term, there is no medical or other basis in the record 
by which the RO may have come to use such a term - it appears 
that what the RO adjudicators meant by "audition condition" 
is, in fact, a hearing loss disorder, as all medical evidence 
submitted so indicates.  Thus, although the RO has 
characterized the disorder and certified the appeal as one 
involving an "audition condition," applicable law provides 
that certification is for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction of an issue. 38 C.F.R. § 19.35.  The Board has 
therefore recharacterized the issue as shown on the title 
page of this decision, to ensure that any future actions by 
the RO will be consistent with VA's applicable statutes and 
regulations.

The issue of entitlement to an increased evaluation of left 
index finger is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.



FINDINGS OF FACT

1.  Hearing loss was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.

2.  Ostepenia and mild degenerative joint disease of the 
right knee and patellofemoral syndrome (claimed as right knee 
condition) was not incurred in or aggravated as a result of 
the veteran's military service, nor may it be presumed to 
have been so incurred or aggravated.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for the establishment of service connection 
for ostepenia and mild degenerative joint disease of the 
right knee and patellofemoral syndrome (claimed as right knee 
condition) are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2002.  The letter fully provided notice of elements (1), (2) 
and (3).  In addition, by virtue of the rating decision on 
appeal and the July 2003 Statement of the Case ("SOC"), the 
veteran was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  With respect to element (4), he 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the July 2003 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested in March 2002 that 
the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  In March 2002, the veteran replied to the RO stating 
that the records to support his claims were located at the VA 
Medical Center ("VAMC") in San Juan, Puerto Rico.  The RO 
subsequently retrieved and reviewed the VAMC records before 
and after the initial July 2002 rating decision and issued an 
SOC in July 2003.

There is no medical evidence to show an hearing loss or right 
knee disability during service or for more than ten years 
post-service, nor is there any competent evidence that 
suggests a causal relationship between an hearing loss or 
right knee disability and service.  The RO informed the 
veteran in its March 2002 letter and July 2003 SOC that this 
evidence was necessary to substantiate his claim.  Under 
these circumstances, there is no duty to provide an 
examination or opinion with regard the claim on appeal. Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. 
§ 5103A(d).  See Duenas v. Principi, 18 Vet. App. 512, 518 
(2004).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.

Merits of the Claims

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran's claim that the disorders at issue should be 
service connected require that the disorders have a competent 
nexus to his military service from August 1967 to July 1970.  
Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's claimed hearing loss and osteopenia and 
mild degenerative joint disease of the right knee and 
patellofemoral syndrome (claimed as a right knee condition) 
were first manifested in service and/or alternative related 
to event(s) in service.  The Board concludes that there were 
not. 

Hearing Loss

The veteran states that he was diagnosed with an hearing loss 
in 1968 while stationed at Fort Hood, Texas.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

Although the veteran claims he was diagnosed with an hearing 
loss in 1968, service medical records are completely negative 
of any complaint, diagnosis or treatment of hearing loss or 
hearing loss in-service.  Neither the veteran's enlistment 
examination nor his separation examination indicates any 
hearing abnormalities.  Nor is there competent evidence in 
this case showing that hearing loss was manifested to a 
compensable degree within the first post-service year, and 
the veteran does not contend that a diagnosis of hearing loss 
was made during that time period.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307 and 3.309; see Under Secretary for Health 
letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)  

Nonetheless, the veteran alleges that he has had continuous 
symptoms since 1968, and he is competent to state that he 
experienced such symptoms as difficulty hearing and 
dizziness.  However, if service connection is to be 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  There is no such evidence here.  Expert 
medical evidence is necessary to establish the etiology of a 
disability, and because the veteran is not competent to 
provide such medical evidence, his statements concerning the 
etiology of his disability is insufficient to demonstrate the 
in-service incurrence of those disabilities.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Most importantly, it is well-settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where service has resulted in a disability - the first 
prong of a successful claim of service connection.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran has no current diagnosis of an hearing loss or 
hearing loss disability, within VA's operating statutes and 
regulations, nor has he submitted competent evidence of such 
a disorder, linked by competent evidence to his military 
service.  See 38 C.F.R. § 3.385.  VAMC San Juan treatment 
records are consistently "negative" for hearing loss and 
ear problems with the exception of one clinic entry in June 
2002 when the veteran complained of tinnitus, unbalance and 
numbness of upper extremities.  He was subsequently diagnosed 
with sinusitis and treated with Augmentin.  A November 2002 
clinic note states that the veteran denied earache, buzzing, 
ringing, discharging, bleeding or vertigo.  Physical exam 
showed no deformities, lumps or skin lesions and the patient 
was noted to be able to hear a wristwatch in both ears.  
Clinic notes in March 2003, May 2003, September 2003, and 
February 2004 are all negative for ear problems or 
complaints.

In sum, because there is no competent evidence of a current 
hearing loss or hearing loss disability, the Board would need 
to resort to speculation to find that the appellant is 
disabled, and such does not trigger the benefit-of-the-doubt 
doctrine.  The law provides that service connection may not 
be based on resort to speculation or remote possibility.  38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).


Ostepenia and mild degenerative joint disease of the right 
knee and patellofemoral syndrome (claimed as right knee 
condition)

The veteran contends that he incurred a right knee disability 
in 1967 as a result of his active military service.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

The veteran claims that he fell while running in-service and 
had trauma to the right knee.  He reported going to sick call 
and being treated with medications.  He reports going to sick 
call between 10-15 times from 1967 to 1970 due to recurrent 
knee pain after running and doing road marches.  Service 
medical records show one complaint of right knee pain in 
February 1968 noted as present for the previous five months 
following a fall on a hill.  The veteran's separation 
examination is negative for any complaints of knee pain.

During a March 2002 VA examination, the veteran stated that 
he sought private physician treatment for his right knee pain 
six months following discharge in July 1970, however, the 
veteran has not provided those private physician records or 
authorized VA to obtain them on his behalf.  Moreover, there 
are no indications of complaint or treatment for right knee 
pain until 2002 when he filed the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence and the trier of fact should consider all of the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts).  

During a March 2002 VA examination, the veteran was diagnosed 
with osteopenia and mild degenerative joint disease by x-rays 
and patellofemoral syndrome.  The examiner did not express an 
opinion as to the etiology of the veteran's knee disorder.

With respect to the appellant's contention that his current 
right knee disability was caused in-service, the appellant is 
a layperson without medical training and is simply not 
qualified to render medical opinions as to matters such as 
diagnosis and etiology of disorders and disabilities, his 
opinion is not competent medical evidence and is entitled to 
no weight or probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2003) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In summary, there is neither credible evidence that the 
veteran sustained a knee injury resulting in chronic 
disability in service, nor competent medical evidence 
relating the current right knee disability to an injury in 
service other than based on the veteran's accounts.  The 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.








ORDER

1.  Service connection for hearing loss is denied.

2.  Service connection for ostepenia and mild degenerative 
joint disease of the right knee and patellofemoral syndrome 
(claimed as right knee condition) is denied.


REMAND

Upon careful review of the evidence in light of the 
applicable law, the Board has determined that further 
development of the claim is warranted before appellate action 
may be completed in this case.  38 U.S.C.A. §§ 5012, 5103; 
5103A; 5107 (West 2002).  The veteran claims entitlement to 
an increased rating for his noncompensable service-connected 
residuals of a gunshot wound to his left index finger.  

VA's duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4) (2005).  A VA examination is required to 
determine the current disability picture for the left index 
finger.

Given the above, the RO should schedule the veteran for a VA 
examination by a qualified physician to determine the current 
severity of his left index finger.  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination by a qualified 
physician to confirm the current 
severity of his left index finger, to 
include pain, nerve damage, loss of 
grip strength, and arthritis, as 
secondary to a service connected left 
index finger disability.  The veteran's 
claims file, to include a copy of this 
Remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
findings should be reported in detail.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement 
to a disability rating in excess of 0 
percent for the left index finger.  

3.  If any benefit sought on appeal is 
not resolved to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 
(West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


